Citation Nr: 0114841	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for pension benefits.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from August 1972 to October 
1972 and from February 1980 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) Huntington, West Virginia. 

The veteran was scheduled for a hearing before the Board in 
April 2001, but failed to appear without explanation.  He has 
not requested that the hearing be rescheduled.  Therefore, 
his request for a Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1.  In an unappealed decision of August 1996, the RO 
determined that the veteran did not meet the service 
requirements for eligibility for pension benefits. 

2.  The evidence received since the August 1996 decision is 
not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim for basic 
eligibility for pension benefits.  

3.  The veteran has received a diagnosis of PTSD.

6.  The veteran did not engage in combat.

7.  No inservice stressor supporting a diagnosis of PTSD has 
been verified.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the veteran's claim for basic eligibility for pension 
benefits.  38 U.S.C.A. § 5108 (West 1991); Public Law No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2000); Public Law No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

An October 6, 1972, clinical record entry notes the veteran 
was examined and found to be physically qualified for 
transfer.  An undated clinical record entry from the Naval 
Training Center indicates there were no defects noted that 
would disqualify the veteran from the performance of his 
duties.  The entry also notes the veteran did not suffer any 
illnesses or injuries during his active duty.   

A DD-214N shows the veteran served from August 18, 1972, to 
October 6, 1972.  A request for information (VA Form 70-3101-
4), received from the National Personnel Records Center 
(NPRC) in May 1995, notes the same active service dates.  

A DD-214 shows the veteran served from February 1980 to May 
1985.  The veteran was a cannon crewman and food service 
specialist.  He was awarded the Army Service Ribbon, the 
Overseas Service Ribbon, and the Good Conduct Medal.  A 
response to a request for information (VA Form 70-3101-4), 
received from the NPRC in February 1995, confirms the active 
service dates.  

Post-service medical evidence showing that the veteran has 
been found to have PTSD is of record.

An October 1998 statement from the veteran's wife notes that 
she was with the veteran when he served in Germany and that 
they were anguished and fearful because of terrorist attacks.  
She also indicated the veteran was always looking for 
terrorist attacks or looking under the car.  

A December 1998 VA letter to the veteran requested evidence 
of stressful events during service.  

In February 2000, copies of articles from the Stars and 
Stripes newspaper concerning terrorists and terrorist attacks 
in Germany were received from the veteran.  The copies of the 
two front pages provided were from April and September 1981.  
The dates of the other articles were not shown.  

The RO sent an inquiry to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in May 2000.  A copy of 
the veteran's statements, copies of the Stars and Stripes 
articles, personnel records, and a copy of the DD-214 were 
enclosed.  The veteran was provided a copy of the RO's 
inquiry to the USASCRUR.

A May 2000 letter from USASCRUR indicates that the 
information received was insufficient for conducting 
meaningful research.  The letter notes that specific dates, 
type and location of the incident, numbers and names of 
casualties, and units involved were required.

A June 2000 letter from the RO to the veteran advised him of 
the response from the USASCRUR.  The letter also advised the 
veteran to submit information requested by USASCRUR as soon 
as possible. 



II.  Analysis

Pension

Entitlement to pension benefits was denied by the RO in an 
unappealed decision of August 1996 on the basis that the 
veteran did not have qualifying service for pension benefits.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

Basic eligibility for pension benefits exists if a veteran:  
Served in the active military, naval or air service for 90 
days or more during a period of war; served in the active 
military, naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at the time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; served in the active military, naval or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or served in 
the active military, naval or air service for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 1991); 38 C.F.R. § 3.3(a)(3)(i)-(iv) (2000).

The qualifying periods of war for entitlement to non service 
connected disability pension are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War.

The period of war for the Vietnam era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive in 
the case of a veteran who served in the Republic of Vietnam 
during that period, and beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive in all other cases.  The 
period of war for the Persian Gulf War is August 2, 1990, 
through date to be prescribed by Presidential proclamation or 
law.  38 U.S.C.A. § 101(11), (29), (33) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.2(f), (i) (2000).

The veteran had service during the Vietnam era of war from 
August 18, 1972, to October 6, 1972.  However, this is a 
period of less than 90 days.  Therefore, he does not have the 
requisite 90 days of active service during a period of war or 
90 consecutive days of service with any part of the service 
being during a period of war.  The veteran had subsequent 
service from February 1980 to May 1985 and claims that this 
service provides the necessary additional service to satisfy 
the requirement that he have 90 days of service during a 
period of war.  However, this service was not during a 
defined period of war.  Therefore, he does not have an 
aggregate of 90 days or more of service during two separate 
periods of war.  Finally, the veteran's service medical 
records show that on the date of his discharge in 1972, he 
was examined and found to be physically qualified for 
discharge.  Therefore, official service records do not show 
that the veteran's 1972 discharge was due to disability or 
would have been due to disability.  

The pertinent facts in this case were not in dispute when the 
RO originally denied the veteran's claim nor are they 
currently in dispute.  The veteran's claim that he meets the 
basic eligibility requirements for pension benefits because 
some of his more than 90 days of aggregate active duty were 
during wartime is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the veteran's claim is 
without legal merit, it follows that none of the evidence 
added to the record since the prior unappealed decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim and appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence of PTSD.  The question 
which must be resolved in this case is whether a stressor 
supporting the diagnosis of PTSD has been verified.  In this 
regard, the Board notes that the veteran has not alleged 
combat stressors.  Rather, he alleges that he has PTSD due to 
witnessing terrorist activities while stationed in Germany.  
As set forth above, the veteran's statements alone are not 
sufficient to establish the occurrence of a noncombat 
stressor.  

The veteran has provided copies of articles from Stars and 
Stripes that show accounts concerning terrorists and 
terrorist attacks in Germany.  However, there is nothing in 
these articles which corroborates that the veteran was a 
victim of such attacks, witnessed such attacks, or was 
otherwise involved.  

The October 1998 statement from the veteran's wife notes that 
she and the veteran were anguished and fearful because of 
terrorist attacks during the veteran's tour of duty in 
Germany, but she has provided no specific information 
concerning the alleged terrorist attacks, such as when the 
attacks occurred, where the attacks occurred, what the 
attacks involved, and where the veteran was when the attacks 
occurred.  Her statement is too vague to be accepted as 
verification of a stressor supporting a diagnosis of PTSD.   

The record reflects that the RO attempted to verify the 
veteran's claimed stressors through the USASCRUR, but that 
agency responded that it was unable to conduct meaningful 
research based on the information provided by the veteran.  
The RO advised the veteran of the response from the USASCRUR 
and requested the veteran to provide additional specific 
information concerning the claimed incidents.  However, the 
veteran failed to respond to this request for additional 
information.  Without such information, meaningful research 
concerning the claimed stressors cannot be conducted.  In 
this regard, the Board notes that in Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991), the U.S. Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
stated that: 

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

Since the veteran's lay testimony is not sufficient to 
establish the occurrence of the claimed stressors and the 
record contains no other evidence which substantiates or 
verifies that the veteran was a victim of terrorist attacks, 
witnessed such attacks, or was otherwise involved in such 
attacks, the veteran's claim must be denied.  38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2000).

Veterans Claims Assistance Act

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issues on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to basic eligibility for pension benefits, the 
Board notes that record reflects that the RO informed the 
veteran of the basic eligibility requirements and of the 
requirements to reopen his claim.  Moreover, as explained 
above, the pertinent facts are not in dispute and the 
veteran's claim is without legal merit.  Consequently, there 
is no additional information or evidence which could be 
obtained to substantiate the veteran's claim.  Therefore, the 
veteran has not been prejudiced as a result of the Board 
denying the claim to reopen without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 

The record also reflects that the RO informed the veteran of 
the requirements for establishing entitlement to service 
connection for PTSD.  The RO has obtained medical evidence 
showing that the veteran has been found to have PTSD.  
Further development to obtain additional medical evidence of 
PTSD would not substantiate the veteran's claim since his 
noncombat stressors would remain unverified.  The record 
reflects that the RO has undertaken all indicated development 
to verify the veteran's claimed stressors and has informed 
the veteran of the additional information required from him 
to enable the RO to undertake additional development to 
verify the claimed stressors.  The veteran failed to provide 
the requested information.  The veteran has not identified 
and the Board is not aware of any additional, available 
evidence or information which could be obtained to verify the 
veteran's alleged stressors.  Therefore, there is no 
additional action to be undertaken to comply with the VCAA, 
and there is no prejudice to the veteran as a result of the 
Board deciding this claim without first affording the RO an 
opportunity to consider it in light of the VCAA.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for basic eligibility for pension 
benefits is denied.

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

